Lord, J.
The action was in ejectment. It was brought to recover certain lands claimed to be tide-lands. The court below held that the land in controversy was not such land. It is clear unless the land' in dispute is tide-land, or comes within the description of such lands, it is unnecessary to consider the other legal propositions which counsel have discussed as applied to such lands. What is meant by the phrase “ tide-lands ” ? In Rondell *503v. Fay, 32 Cal. 354, it was held that the descriptive phrase “tide-lands,” in the legislation of that State, applies to land covered and uncovered by the ordinary tides, which the State owns by virtue of its sovereignty. (People v. Davidson, 30 Cal. 380; Walker v. Marks, 2 Sawy. 152.) It would seem to correspondió or be synonymous with “shore” or “beach,”and this, at common law, is that land which lies between ordinary high-water mark and low-water mark. (Hale De Jur. 12; Hall Sea Shore, 9; Bludell v. Catterall, 5 Barn. & Ald. 292.) It must, then, be such land as is affected by the tide, that lies between ordinary high-water mark and low-water mark, and which is alternately covered and left dry by the ordinary flux and reflux of the tides. Lands adjacent to navigable waters, where the tide flows and reflows, which at high tides are submerged and at low tides are bare, come within such description. (Bell v. Gough, 23 N. J. L. 683.) It can hardly be considered as including any ground that does not come within the provisions of this description. It is needless to say that lands covered with water three fourths of the year cannot be considered as such;
The judgment must be affirmed.